Title: Nicholas P. Trist to James Madison, 2 July 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                July 2d. 29.
                            
                        
                        
                        I have only time to ask the favor of you to send the enclosed to Mr Randolph by the first mail. It contains a
                            copy of the journal of the board, at their last meeting—sent for the purpose of having some made, as the writing on hand
                            here does not allow me time to complete the whole by the meeting.
                        I saw Mrs Cutts last evening She is well, but will not be able to accompany me on Sunday next, when I hope to get away. Present me affectionately to Mrs Madison, & believe me very
                            gratefully & truly Yrs
                        
                        
                        
                        
                            
                                N. P. Trist
                            
                        
                    If Mr Lomax ever returned the pamphlet of Dr Cooper on Government, may I request
                            you to address it to Everettsville for me, as soon as perfectly convenient. I wish to employ a part of my holiday in some
                            observations for the Museum, which I know would be of practical use to me, were I a member of
                            the approaching convention, in satisfying my mind on points which it would otherwise float about; and which I therefore
                            hope may be of some utility to others.